Citation Nr: 0723520	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension as secondary to a service-connected lung 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to September 
1965.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a May 2006 Board Remand.  This 
matter was originally on appeal from the September 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  In an unappealed August 1985 rating decision, the RO 
denied the veteran's claim for service connection because 
hypertension was not shown by the evidence of record.  

3.  Evidence submitted subsequent to the August 1985 denial 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed hypertension was 
caused or aggravated by his service-connected lung disability 
or is otherwise related to his active military service.  


CONCLUSIONS OF LAW

1.  The August 1985 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

2.   New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypertension 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2006).  

3.  Hypertension was not caused or aggravated by the 
veteran's service-connected lung disability nor was it 
otherwise related to military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2002 correspondence, the RO advised the veteran 
regarding what the evidence must show to establish 
entitlement to service connection on a secondary basis as 
well as on a direct basis and described the type of evidence 
and information that the veteran needed to submit in support 
of his claim.  The RO asked the veteran to send the 
information describing additional evidence or the evidence 
itself to VA within thirty (30) days of the date of the 
letter.  The RO further advised the veteran regarding what 
the evidence must show to establish entitlement to increased 
service connected compensation benefits.  Moreover, the RO 
explained to the veteran that he may lose money if he took 
more than one year to submit the requested information and 
evidence and his claim was later granted because VA would not 
be able to pay him back to the date he filed his claim.  
    
In subsequent correspondence dated in June 2006, the RO 
advised the veteran that his claim for hypertension was 
previously denied and that decision had become final.  The RO 
also explained to the veteran that VA needed new and material 
evidence in order to reopen his claim.  The Board notes that 
the veteran's claim is found to be reopened by way of the 
submission of new and material evidence, as will be explained 
below.  Thus, any notice defect with respect to Kent is 
deemed harmless error in this case.    

The Board further observes that the RO provided the veteran 
with a copy of the September 2002 rating decision, the 
November 2003 Statement of the Case (SOC), and the November 
2006 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination and nexus opinion in 
August 2002.  The veteran's VA treatment records and related 
correspondence dated from April 1986 to September 2006, 
private medical records dated from April 1985 to December 
2000, VA examination reports from July 1985 to July 2003, and 
service medical records are also associated with the claims 
folder.  The record reflects that the veteran is in receipt 
of social security disability benefits; however, no attempt 
to obtain the records has been made.  Nonetheless, a remand 
to obtain such records is not necessary in this case.  The 
veteran's claim is being reopened for reasons explained 
below.  Additionally, there is no indication that such 
records are pertinent to the issue on appeal.  The Board 
observes that the February 1988 psychiatric record indicates 
that the veteran is in receipt of social security disability 
benefits either due to an unrelated back injury or due to a 
psychiatric disorder, not hypertension.  It is further noted 
that neither the veteran nor his representative has indicated 
that such records contain information that would assist the 
veteran in substantiating his claim for service connection.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
has substantially complied with its May 2006 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board 
will proceed with appellate review.  


II.	New and Material Evidence

Legal Criteria

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  Under an 
earlier version of 38 C.F.R. § 3.156(a) (2001), "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in December 
2000, the former definition of "new and material evidence" 
is applicable to his claim.

Analysis 

The RO previously denied the veteran's claim in August 1985 
because hypertension was not shown by the evidence of record.   
The veteran received notification of the August 1985 denial 
of his claim and his appellate rights in October 1985 March 
correspondence; however, he did not indicate an intent to 
appeal the decision at that time and the decision became 
final.  The Board notes that the evidence of record at the 
time of the August 1985 rating decision included the 
veteran's service medical records, private treatment records 
dated in April 1985, and a July 1985 VA examination report 
showing a final diagnosis of "hypertension, not found."  

The Board notes that evidence associated with the claims 
folder since the August 1985 denial constitutes new and 
material evidence as a current diagnosis of hypertension is 
now clearly shown by the evidence of record.  Indeed, the 
veteran's VA treatment records from April 1986 to September 
2006 contain numerous clinical findings of hypertension.  The 
August 2002 VA examination report also includes a diagnosis 
of hypertension.   

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of hypertension is reopened.







III.	Service Connection 

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  

Analysis

The competent medical evidence of record shows that the 
veteran currently suffers from hypertension.  As noted above, 
the veteran's VA treatment records from April 1986 to 
September 2006 contain numerous clinical findings of 
hypertension.  In addition, the August 2002 VA examiner 
included a diagnosis of hypertension in the examination 
report.  Furthermore, the veteran's private treatment records 
contain numerous references to the veteran's history of 
hypertension.    
   
Nonetheless, the medical evidence of record does not show 
that the veteran's hypertension was caused or aggravated by 
his service-connected lung disability.  Indeed, the August 
2002 VA examiner reviewed the record, examined the veteran, 
and concluded that hypertension was not in any way related to 
the veteran's bronchitis.  The examiner explained that it was 
not likely that the veteran's hypertension was secondary to 
his service-connected lung disability because it was not a 
complication associated with the condition of COPD.  There is 
no competent medical opinion to the contrary of record.  
Thus, the Board finds the August 2002 examiner's opinion 
dispositive in this case.  While the Board notes that the 
veteran has contended that his hypertension is related to his 
service-connected lung disability, he lacks the requisite 
expertise to offer a competent medical opinion regarding the 
cause of his hypertension.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of evidence showing that a causal 
relationship exists between the veteran's service-connected 
lung disability and his hypertension, service connection of 
hypertension on a secondary basis is not warranted.  

Moreover, the veteran does not contend and the medical 
evidence does not show that the veteran's hypertension was 
identified in service or manifested to a compensable degree 
within the year following separation from service.  Indeed, 
the Board notes that the veteran's service medical records 
are absent of any findings of hypertension and the first 
documentation of hypertension was in 1985, approximately 
twenty years after discharge.  The Board recognizes that the 
veteran told the August 2002 examiner that he was first 
diagnosed with hypertension in the mid to late 1970s.  Even 
if the Board accepted the veteran's undocumented reported 
history of a hypertension diagnosis, such diagnosis still 
would not fall within the one-year presumptive period.  There 
is no competent medical evidence or opinion that otherwise 
links the veteran's hypertension to his military service.  
Thus, the veteran is additionally not entitled to service 
connection of hypertension on either a direct or presumptive 
basis as a chronic disease.   38 C.F.R. § 3.303, 3.307, 3.309 
(2006).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for hypertension is 
reopened.

Entitlement to service connection for entitlement to service 
connection for hypertension as secondary to a service-
connected lung disability is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


